DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1-4, 6, 9, and 12-27 are pending.
Claims 1-4, 6, 9, and 12-27 are rejected.
 
Double Patenting
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 (dependent upon claim 1) of copending Application No. 16/623,808 in view of Svendsen (US 2002/0026841).  Copending claim 20 of the ‘808 application does not include all the subject matter of instant claim 1. However, as evidenced by Svendsen, motor vehicles with a first operating mode in which change of the transmission ratio is initiated by the control device and a second operating mode in which a change of the transmission ratio is initiated by the ratio-selector device (para. 1) were commonly known (para. 2) at the time of the invention, and the disclosure of Svendsen teaches an improved system of both manual actuation by a user and automatic actuation by a control system, whereby one of ordinary skill in the art would have been motivated to combine the teachings of Svendsen with the limitations of copending claim 20, for the advantage of increased driver safety (para. 3). 
Claims 1-4, 6, 9-10, 12-19, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9-26 of copending Application No. 16/623,808 in view of Lindner et al. (US 2013/0269463).  Copending claims 1, 6, 9-26 of the ‘808 application does not include all the subject matter of instant claim 1. However, as evidenced by Lindner, sensors connected to control systems to detect a manual intervention by the user (paras. 8, 10-11, 38) were commonly known at the time of the invention, whereby one of ordinary skill in the art would have been motivated to combine the teachings of Lindner with the limitations of copending claims 1, 6, 9-26, for the advantage of a more compact arrangement (Lindner, paras. 7, 27, 35); a reduction in weight (Lindner, para. 28); a faster and more comfortable operation (Lindner, para. 29); a savings in cost (Lindner, para. 26); or prevention of unintentional actuations (Lindner, para. 10). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27, in lines 8-9, recites, “a pinion that is disposed on an engine shaft extension of an engine shaft of the motor,” which is clear in light of the Specification (e.g., para. 71 and fig. 7), but uses the terms “engine shaft extension,” “engine shaft,” and “the motor,” which are commonly used to refer to components of a vehicle’s internal combustion engine, and therefore could benefit from revision. For instance, it is clear that “the motor” is intended to refer to the “BLDC motor” of line 6, not to “motor vehicles” of line 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 9, 12, 15-18, 20-27 under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 6,904,823), in view of Deller et al. (US 2010/0090633), as evidenced by Hanlon et al. (US 2010/0025539).
Regarding claims 1 and 27, Levin discloses a device for selecting a gear stage among multiple gear stages in motor vehicles, consisting essentially of (the scope of the claim is limited to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention in accordance with MPEP 2113.03): an operating element (shift lever 12, which includes grip 14) which selects the respective gear stage (shift lever is manipulated by driver to select gear stage; col. 3, lines 61-64) and is configured to be manually pivotable or rotatable with respect to at least one axis of rotation (gimbal mechanism 30 provides two rotary degrees of freedom to shift lever 12, col. 5, lines 50-54), wherein the operating element (12) is connected at (the scope of the term “at” includes “near”) or to (shift lever 12 is coupled to one of central members 48a or 48b of gimbal 30, col. 6, lines 31-40) the axis of rotation (central member 48 can rotate about floating axis D, central member 48b can rotate about floating axis E, and a bearing rotatably couples members 48a and 48b together at point P, col. 6, lines 1-19); an actuator (either of 60a or 60b; for brevity, only 60a is mapped) that acts upon (via amplification drive mechanism, which includes belt or gear drives; see discussion of col. 6, line 51-col. 7, line 7) the operating element (12) to produce haptic feedback for a user (actuator outputs force effects to lever 12; see, e.g., col. 17, lines 40-43 or col. 9, lines 18-20, 27-39); at least one position sensor (either of 62a or 62b, which may be Hall effect sensors by col. 7, lines 19-21; for brevity, only 62a is mapped) for determining pivot or rotational position of the operating element (12) relative to the at least one axis of rotation and for producing sensors 62 provide signals to measure the angular rotation of the actuator shaft, which is also indicative of the position of the handle in the degree of freedom associated with that actuator, col. 7, lines 7-23); and a control system (controlled device includes processor 202, col. 14, lines 33-36; fig. 7) which actuates (processor 202 can output control signals to the actuators to output haptic sensations on the shift lever, col. 14, lines 55-59; fig. 7) the actuator (60a) and produces gear stage control signals in dependence of position of the operating element (processor 202 can read sensor signals from the sensors and determine the gear of the vehicle that has been selected by the shift lever 12 and can then provide appropriate data to a control system to mechanically cause the gear of the vehicle to be shifted, col. 14, lines 41-54; fig. 7), wherein the control system (202) is configured for determining a shift position of the operating element (col. 14, lines 41-54; fig. 7) and also for producing a control signal (col. 14, lines 55-59; fig. 7) for the movement and/or haptic feedback of the operating element (12) taking into account the position signal of the position sensor (e.g., force detents that are output at particular predefined positions of the lever 12 to inform the user how much the lever has moved and/or to designate particular positions of the lever, col. 17, lines 51-55), and wherein the operating element (12) is configured both for manual actuation by the user (col. 3, lines 61-64) and also for an automatic shift movement (virtual detents can include forces that attract the lever to the particular position, col. 17, lines 51-64; actuators can “snap back” the lever to its rest or center position after the user lets go of the lever, col. 18, lines 1-3) by the actuator (60a) actuated by the control system (202); and a sensor (detector for deadman switch, col. 16, lines 2-16) on or in the operating element (deadman switch can be included on or near the lever 12, col. 16, lines 6-7) and operatively connected to the control system that detects a manual intervention by the user and sends a corresponding signal to the by col. 16, lines 2-16, the deadman switch detects when the user is no longer contacting the lever and ceases force output of the actuators via processor 202); and further discloses a device for selecting a gear stage among multiple gear stages in motor vehicles comprising (inter alia): a reduction gear (gimbal mechanism 30 includes an amplification drive mechanism, such as gear drives, col. 6, lines 51-65; plainly, although the figures show a reducing belt-drive system of spindle 58, drum 54, and belt 56, the belt-drive may be replaced by a gear drive) associated with the actuator (60a) meshed with a pinion (spindle 58 with belt 56 and drum 54 which form a reduction drive as shown in fig. 3a can instead be a pinion 58 with a meshing gear 54 in a reduction drive, as disclosed by col. 6, lines 51-65) that is disposed on an engine shaft extension of an engine shaft (shaft of pinion 58) of the motor (DC motor 60a); and a touch sensor (detector for deadman switch, col. 16, lines 2-16) on or in the operating element (deadman switch can be included on or near the lever 12, col. 16, lines 6-7) and operatively connected to the control system that detects a manual intervention by the user and sends a corresponding signal to the control system (by col. 16, lines 2-16, the deadman switch detects when the user is no longer contacting the lever and ceases force output of the actuators via processor 202). 
Levin does not disclose that the actuator is configured as a BLDC motor; wherein the control system is configured for producing a commutation signal for the BLDC motor taking into account the position signal of the position sensor without having a separate sensor for detecting armature position of the BLDC motor for commutation purposes. 
Deller teaches a BLDC motor (40) which may be attached to any desired load (para. 32), where the BLDC motor (40) includes a shaft (42) extending from one end that rotates with the rotor of the motor (40) and has a magnet (44) secured to the end of the shaft (42); a Hall Effector 60) which provides an output representative of the Y/Sine (62) and X/Cosine (64) components of the magnetic field (para. 33); and an electronic controller (66) with software (paras. 36, 77) that reads the X and Y linear outputs of the sensor (60), decodes the motor angle, computes the electrical motor angle, calculates the motor state, and executes the commutation logic (para. 37), where the derived motor angle is integrated to give a position output (para. 38, 51). Further, Deller evidences the advantages of lower production cost (para. 45) and allowing the input from single the X-Y sensor (60) to be used for all of the servo feedback, including commutation (paras. 51, 70).
Further, the disclosure of Hanlon evidences the known use of BLDC motors (para. 16) to meet the desire in the art for control assemblies that exhibit reduced backlash, that impart desirable feel characteristics to the movement, and that are compact, lightweight, and relatively inexpensive to implement (para. 5)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to replace the actuator components as disclosed by Levin with the BLDC motor components as taught by Deller, including the components of Deller taught as necessary for operation (e.g., to include the controller software), for the expected advantage of a control assembly that exhibits reduced backlash, that imparts desirable feel characteristics to the movement, and that is compact, lightweight (Hanlon, para. 5), and relatively inexpensive to implement (Hanlon, para. 5 and Deller, para. 45); and which requires only a single sensor to generate the commutation signal for the BLDC motor (Deller, paras. 51, 70) and the position signal for producing gear stage control signals and haptic feedback. 
The following limitations are mapped to the disclosure of Levin unless explicitly stated. 
 	Regarding claim 2, the combination of Levin and Deller suggests the device for selecting gear stages in motor vehicles according to Claim 1, wherein different gear stages (the position of the shift lever determines in which transmission gear the vehicle is present engaged, col. 3, lines 64-66; figs. 4a-4c) are associated with different shifting thresholds (e.g., the shift gate pattern laying out different shifter positions corresponding to gears, most clearly visible in figs. 4a-4c, where the thresholds are shown as lines between gear/shifter positions) of the operating element (12) for shifting into another gear stage (figs. 4a-4c).  
Regarding claim 3, the combination of Levin and Deller suggests the device for selecting gear stages in motor vehicles according to Claim 2, wherein different gear stages are associated with different shift positions of the operating element (the position of the shift lever determines in which transmission gear the vehicle is present engaged, col. 3, lines 64-66), and wherein shifting thresholds of adjacent shift positions are spaced apart from one another (the limitation is most clearly shown in figs. 4a-4c, where the “thresholds,” i.e. lines, between adjacent shift positions are spaced apart; plainly, the gear-positions that the shift lever occupies are physically spaced apart).  
Regarding claim 6, the combination of Levin and Deller suggests the device for selecting gear stages in motor vehicles according to Claim 1, wherein the position sensor (either of Levin’s 62a or Deller’s 60, which are both Hall Effect Sensors) is disposed directly at (the scope of the term “at” includes “near”) or on the axis of rotation (as combined, the sensor is directly on the axis of rotation of Deller’s motor 40)
Regarding claim 9, the combination of Levin and Deller suggests the device for selecting gear stages in motor vehicles according to Claim 1, wherein the at least one actuator is configured as an electric motor (as combined, Deller’s BLDC motor 40 meets the limitation). 
Regarding claim 12, the combination of Levin and Deller suggests the device for selecting gear stages in motor vehicles according to Claim 1, wherein the haptic feedback at least includes feedback selected from the group consisting of: force feedback (ramping “hill” sensations and hard barriers provide respective forces that opposes motion by col. 9, lines 18-39), vibration (vibration, col. 9, lines 41-44), at least one virtual limit stop (hard barriers and boundaries that feel like mechanical barriers to lever motion, col. 9, lines 20-27), a virtual lateral guide (e.g., col. 9, lines 45-61), a virtual gate guide (e.g., col. 9, lines 45-61), an emulated detent (detents, col. 9, lines 41-44), and a combination of one or more of the foregoing (any of the force sensations can be combined to provide multiple simultaneous force effects, col. 18, lines 33-34).  
Regarding claim 15, the combination of Levin and Deller suggests the device for selecting gear stages in motor vehicles according to Claim 1, wherein the operating element (12) is configured either as a selector lever (shift lever 12, col. 3, lines 61-64) and/or as a rotary knob (rotatable knob, col. 14, line 23).  
Regarding claim 16, the combination of Levin and Deller suggests the device for selecting gear stages in motor vehicles according to Claim 1, wherein the selector lever (12) is configured to be pivotable or rotatable about two axes of rotation (gimbal mechanism 30 provides two rotary degrees of freedom to shift lever 12, col. 5, lines 50-54), and wherein the axes of rotation extend substantially perpendicular to one another (fig. 3a). 
Regarding claim 17, the combination of Levin and Deller suggests the device for selecting gear stages in motor vehicles according to Claim 16, wherein two actuators (as combined, Levin’s actuator’s 60a, 60b are replaced with Deller’s BLDC motors 40) are present, wherein the actuator (Levin’s 60a, as replaced by Deller’s 40) is assigned to one axis of rotation (fig. 3a), Levin’s 60b, as replaced by Deller’s 40) is assigned to the other axis of rotation (fig. 3a). 
Regarding claim 18, the combination of Levin and Deller suggests the device for selecting gear stages in motor vehicles according to Claim 17, wherein the actuator (Levin’s 60a, as replaced by Deller’s 40) of the one axis of rotation is controllable in dependence of the position of the operating element with respect to the other axis of rotation (actuators 60a, 60b are independent, e.g. by col. 9, lines 45-53) and/or the actuator (Levin’s 60b, as replaced by Deller’s 40) of the other axis of rotation is controllable in dependence of the position of the operating element with respect to the one axis of rotation (actuators 60a, 60b are independent, e.g. by col. 9, lines 45-53). 
Regarding claim 21, the combination of Levin and Deller suggests a method for selecting gear stages in motor vehicles comprising a device according to Claim 1, wherein the actuator (Levin’s 60a, as replaced by Deller’s 40) moves the operating element (12) into a predetermined position (the limitation is met by the disclosure of Levin, in that detents can include forces that attract the lever to the particular position, col. 17, lines 51-64; and also, in that actuators can “snap back” the lever to its rest or center position after the user lets go of the lever, col. 18, lines 1-3, i.e. monostable).  
Regarding claim 22, the combination of Levin and Deller suggests the method for selecting gear stages in motor vehicles according to Claim 21, wherein the predetermined position corresponds to an automatically engaged or predefined gear stage (the limitation is met by the disclosure of Levin, in that detents can include forces that attract the lever to the particular position, col. 17, lines 51-64; and also, in that actuators can “snap back” the lever to its rest or center position after the user lets go of the lever, col. 18, lines 1-3).  
Regarding claim 23, the combination of Levin and Deller suggests the method for selecting gear stages in motor vehicles according to Claim 21, wherein the different gear stages are associated with different shifting thresholds (e.g., the shift gate pattern laying out different shifter positions corresponding to gears, most clearly visible in figs. 4a-4c, where the thresholds are shown as lines between gear/shifter positions) of the operating element (12) for shifting into another gear stage, and wherein the control system (202) initiates a gear stage change (col. 14, lines 41-54) as soon as a shifting threshold is exceeded in the direction of the shift position assigned to said one of said different gear stages (e.g., by figs. 4a-c, gear shift occurs when shift lever crosses line between gear/shifter positions; see also discussion of col. 9, lines 30-33).  
Regarding claim 24, the combination of Levin and Deller suggests the method for selecting a gear stage of a motor vehicle according to Claim 23, wherein when the operating element (12) is moved manually by a user, the actuator (Levin’s 60a, as replaced by Deller’s 40) produces a variable restoring force which, as force feedback, is opposite to an adjusting force introduced into the operating element by the user (e.g., ramping “hill” sensations provide forces that oppose motion for “uphill” portion of the shifting operation by col. 9, lines 18-39 and col. 18, lines 8-14; also, by col. 18, lines 1-3, spring force acts to snap the lever back to its center position after the user lets go).  
Regarding claim 25, the combination of Levin and Deller suggests the method for selecting gear stages in motor vehicles according to Claim 24, wherein the variable restoring force (either of ramping “hill” sensations or spring “snap-back” force) is a function of the position of the operating element (ramping “hill” sensations are dependent upon position of shifter with respect to the “peak position” of the shifter in each gear position; and the “snap-back” spring force is dependent upon the position of the shifter, e.g. as it moves away from a home position).  
Regarding claim 26, the combination of Levin and Deller suggests the method for selecting gear stages in motor vehicles according to Claim 25, wherein the actuator (Levin’s 60a, as replaced by Deller’s 40) causes a vibration (vibration, col. 9, lines 41-44) of the operating element (12) about the at least one axis of rotation in dependence of the position of the operating element (force effects output on lever 12 are position-dependent, e.g. see col. 17, lines 52-64).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 6,904,823), Deller et al. (US 2010/0090633), and Hanlon et al. (US 2010/0025539), in view of Heo et al. (US 2015/0362068). 
Regarding claims 4, 19, the combination of Levin and Deller suggests the device for selecting gear stages in motor vehicles according to Claim 3, wherein the shifting thresholds define a gear range (the position of the shift lever determines in which transmission gear the vehicle is present engaged, col. 3, lines 64-66; plainly, the gear-selection positions that the shifter occupies while remaining in gear are not a single point, but a range of positions demarcated by lines in figs. 4a-4c), which gear range extends around the respective shift position of a gear stage (as most clearly shown in figs. 4a-4c, each shift lever position is not a single point, but a range of positions demarcated by lines) and within which the operating element3Application No.: PCT/EP2018/066758Docket No.: 0696.0109 (12) can be moved without triggering a gear stage control signal (e.g., the range for each gear position shown in figs. 4a-4c, and the shifter can physically “wiggle” within that range and remain in gear). 
Further, Levin discloses that an infinite variety of shift patterns can be provided and selected by the user (col. 9, lines 54-55); but does not disclose wherein the gear ranges of adjacent 
Heo teaches wherein the gear ranges of adjacent shift positions overlap (shown in fig. 2; see also paras. 30-32 and 48-49; plainly, the shift lever 100 can have a monostable configuration, i.e. a reference position where the lever is constantly located and a plurality of variable positions, and the travel-distances to each of those variable positions can change; in other words, the gear ranges of the adjacent shift positions will overlap, depending on the variability of the travel-distances in the shifting operations; as an example, “two clicks forward”, i.e. two gear positions, might be 20mm of travel, but at a time later, 20mm of travel might only be “one click forward”, i.e. one gear position; and so, the physical space that the shifter occupies to represent each gear position will overlap, where 20mm from “home” position could be either gear 1 or gear 2); wherein overlap of the gear ranges of adjacent shift positions is approximately 1/4 to 1/2 of the width of a gear range (fig. 2 shows the claimed arrangement; see para. 48-49); and further teaches that the benefit of such a system is that the driver can easily recognize the specific shift stage (para. 11). 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of the overlapping gear range of Heo in combination with the structure disclosed by Levin, in order to provide the expected advantage of a shifting system where the driver can easily recognize the specific shift stage. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 6,904,823), Deller et al. (US 2010/0090633), and Hanlon et al. (US 2010/0025539), in view of Alghooneh et al. (US 2018/0275759), as evidenced by Nelson et al. (US 2014/0318293).
Regarding claims 13-14, Levin discloses the device for selecting gear stages in motor vehicles according to Claim 1, respectively, wherein the haptic feedback includes a vibration of the operating element about at least one axis of rotation (vibration, col. 9, lines 41-44); but does not disclose wherein, on a contact surface of the operating element provided for the user, the amplitude of the vibration has an arc length in a range of approximately 0.2 mm to approximately 0.5 mm; wherein the haptic feedback includes a vibration of the operating element having a vibration frequency between 5 Hz and 100 Hz. 
Alghooneh is in the related field of endeavor of rendering haptic feedback (abstract) and teaches a vibration frequency between 5 Hz and 100 Hz (para. 34). Further, as evidenced by the disclosure of Nelson, vibrating, haptic feedback systems embedded within a vehicle knob or lever (para. 17) were known to be advantageous to drivers insomuch as the driver can pay full attention to the road while waiting for tactile, haptic feedback of the shift knob (para. 6); and could be controlled (para. 17-18) to configure the strength of the vibrations between low, medium, and high (para. 20).  
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Alghooneh with the structure of Levin, for the expected advantage of providing information to a driver through tactile feedback. The remaining limitations flow from the suggested combination as follows: wherein the haptic feedback (Levin, vibration) includes a vibration (Levin, vibration) of the operating element (Levin, 12) about at least one axis of rotation, and wherein, on a contact surface Levin, 12) provided for the user, the amplitude of the vibration has an arc length in a range of approximately 0.2 mm to approximately 0.5 mm (as suggested by the combination); wherein the haptic feedback includes a vibration (Levin, vibration) of the operating element (Levin, 12) having a vibration frequency between 5 Hz and 100 Hz (Alghooneh, para. 34). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection does not rely on the prior art for any teaching or matter specifically challenged in the argument.  
Applicant argues that the provisional nonstatutory double patenting rejections should be held in abeyance. This is not persuasive. See MPEP 804.02 which states, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP 714.03.” However, in the interest of compact prosecution, the response is treated as a bona fide attempt to advance prosecution, and has therefore been entered in accordance with MPEP 714.03. 
Parties agree that Levin shows a DC motor and not a BLDC motor as the actuator (Remarks, page 11, second paragraph). However, Applicant has argued that Levin does not show a reduction gear associated with an actuator (Remarks, page 11, second paragraph), which is not persuasive in view of Levin’s col. 6, lines 51-65. The scope of “a reduction gear associated with an actuator” includes the disclosed arrangement of Levin, where the reduction drive formed by spindle 58 with belt 56 and drum 54 (shown in fig. 3a) can instead be a pinion 58 with a meshing reduction gear 54. It appears that Applicant is arguing a narrower interpretation of “a reduction gear associated with an actuator,” i.e. by importing the interpretation of instant figure 7 into the claim.  
Applicant has argued that “Levin does not have any sensor connected to the controller which detects a manual intervention by the user and outputs a corresponding signal to the controller” (Remarks, page 11, third paragraph). This is not persuasive. Levin’s col. 16, lines 6-7, discloses a deadman switch on or near the lever 12 which detects when the user is no longer contacting the lever and ceases force output of the actuators via processor 202. Therefore, the deadman switch reads on the limitation insomuch as it is is connected to the controller, detects manual intervention by the user, and outputs a corresponding signal to the controller. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2014/0352476) evidences the known features of: an automatic shift movement (selecting unit 40 receives driving force from motor 60 to move shift lever 20 in a selected direction and shifting unit 30 receives driving force from selecting unit 40 to move shift lever 20 in a shifting direction, para. 33-34; see fig. 5A) by the actuator (motor 60) actuated by the control system (signal generation unit 210) which allows return-to-park functionality (para. 35), for instance, in response to the ignition of a vehicle being turned 
Yoshida et al. (US 2007/0024120) evidences the known features of: an operation unit 21 operated by the driver of a vehicle which has an operation handle 31 that is provided force by electric motors 39a, 39b; encoders 41a, 41b that are sensors for detecting an operation position of the handle 31 which output detection results to a control unit 17; and shows in figs. 2-4: small gear wheels 40a, 40b fixed on the respective shafts of the motors 39a, 39b and engaged with the larger gear wheels 38a, 38b; encoders 41a, 41b which are used as position detectors for detecting the rotation direction and amount of the shafts of motors 39a, 39b; and L-shape members 42a, 42b for transferring the pivotal movement of the operation shaft 34 to the rotation axes 37a, 37b; and where the electric motors 39a, 39b provide haptic feedback in the form of a resistive force to the handle 31 (paras. 56-57)

    PNG
    media_image1.png
    658
    892
    media_image1.png
    Greyscale



Wang (CN 109202928) evidences the known features of: an arc-shaped rack 3 meshed with the pinion 42 of an actuator 41. However, Wang does not disclose the remaining features of the claims, to include sensors, BLDC motors, and haptic feedback, and is in the field of robotics rather than automotive shift levers. 

    PNG
    media_image2.png
    420
    597
    media_image2.png
    Greyscale




Shan (CN 105818152) evidences the known features of: an arc-shaped rack 4 meshed with a gear 3. However, Shan does not disclose the remaining features of the claims, to include sensors, BLDC motors, and haptic feedback, and is in the field of robotics rather than automotive shift levers.

    PNG
    media_image3.png
    618
    550
    media_image3.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


/Jake Cook/Primary Examiner, Art Unit 3658